Citation Nr: 0618886	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  02-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R.       § 3.321(b)(1) for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied a claim 
of entitlement to a compensable rating for bilateral 
sensorineural hearing loss.  The veteran perfected an appeal 
of that decision to the Board.

On appeal, in May 2004, the veteran testified at a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  Subsequently, in September 2004, the Board remanded 
the case for further development and adjudication.

In the December 2005 decision, the Board denied the veteran's 
claim of entitlement to an increased rating for his bilateral 
hearing loss on a schedular basis only.  At that time, the 
Board remanded the case to the RO for consideration of 
whether an extraschedular evaluation was warranted for the 
veteran's bilateral hearing loss under 38 C.F.R. § 
3.321(b)(1).  See VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996) 
(requiring that the Board remand the issue of entitlement to 
an extraschedular rating when further action by the RO is 
necessary).
 
Pursuant to the December 2005 remand instructions, the RO 
considered entitlement to an extraschedular rating under 38 
C.F.R. § 3.321, including making a determination as to 
whether the case is sufficiently exceptional to warrant 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service.  In a February 2006 
supplemental statement of the case, the RO determined that 
based on the evidence, the service-connected bilateral 
hearing loss did not warrant entitlement to an extraschedular 
evaluation. 

In the introduction to the September 2004 remand, and later 
in the introduction of a December 2005 decision, the Board 
noted that the veteran had raised a claim of entitlement to 
service connection for bilateral tinnitus, and referred the 
matter to the RO for appropriate development and 
adjudication.  The RO has not, however, yet adjudicated this 
claim, and this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

The veteran's bilateral hearing loss does not result in 
marked interference with employment or frequent 
hospitalization, or otherwise present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for bilateral 
hearing loss are not met. 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  

In this case, after the veteran submitted his claim for an 
increased rating for his bilateral hearing loss, the RO 
initially adjudicated the claim in an April 2002 rating 
decision.  The veteran was subsequently notified in letters 
dated in March 2003, December 2003, and December 2004, of the 
types of evidence needed in order to substantiate his claim 
of entitlement to an increased evaluation for his service-
connected disability, as well as the types of evidence VA 
would assist him in obtaining.  He was not notified 
specifically as to the evidence needed to substantiate an 
increase on an extraschedular basis.  The RO provided the 
three letters containing notification after the initial RO 
adjudication of the claim for an increase in the April 2002 
rating decision. 

Though the veteran was not notified specifically as to the 
evidence needed with respect to an extraschedular basis prior 
to the initial adjudication of the claim, any defect 
concerning the timing of that notice requirement was remedied 
pursuant to the November 2002 statement of the case.  The 
November 2002 statement of the case provided notification 
with respect to 38 C.F.R. § 3.321(b)(1), meeting requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In this regard, the statement of the case in combination with 
a letter from the RO dated in December 2005, effectively 
notified the veteran of the types of evidence that he needed 
to send to VA in order to substantiate his hearing loss 
rating claim on an extraschedular basis, as well as the types 
of evidence VA would assist him in obtaining.  In addition, 
the veteran was informed of his responsibility to identify, 
or submit directly to VA medical evidence that shows that the 
condition has gotten worse; and was notified that the claim 
would be evaluated on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).  

More specifically, the veteran was informed of requisite 
conditions for substantiating entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
including the governing norm of a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. Id.  

The RO further asked the veteran to submit any evidence in 
his possession that pertains to his claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After VCAA-compliant notice was sent to the veteran, the 
claim was followed by readjudication.  Thus, the Board 
determines that any defect concerning the timing of the VCAA 
notice requirements, as well as any defect related to not 
providing a single notice to the veteran covering all content 
requirements, was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2005).

Additionally, where the claim involves a disability rating, 
as in this case, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to specifically 
include a requirement of notice that an effective date will 
assigned if a rating on an extraschedular basis is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite the inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for bilateral hearing 
loss.  Therefore, any questions as to the appropriate 
effective date to be assigned are rendered moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made and testimony 
given by the veteran in support of his claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.

II. Extraschedular consideration

The veteran is claiming entitlement to a higher rating than 
currently assigned for his service-connected bilateral 
hearing loss.  As discussed in the introduction, in a 
December 2005 decision, the Board denied the veteran's claim 
of entitlement to a compensable evaluation on a schedular 
basis.  At that time, the Board remanded the case to the RO 
for consideration of whether to assign an extraschedular 
evaluation for earning capacity impairment due exclusively to 
the service-connected bilateral hearing loss.  See 38 C.F.R. 
§ 3.321(b)(1).

The veteran did not file a Notice of Appeal of the Board's 
December 2005 determination with the United States Court of 
Appeals for Veterans Claims (Court) and therefore the 
December 2005 Board decision denying an increased schedular 
evaluation became final based on the evidence then of record.  
38 U.S.C.A. § 7266. Thus, the issue of entitlement to an 
increased schedular rating is no longer before the Board.  
Here the adjudication is solely as to the issue of 
entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the veteran's 
service-connected bilateral hearing loss.

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  That 
rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability. 38 C.F.R. § 3.321(a).  

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  In the exceptional case, however, to 
accord justice, where the schedular evaluations are found to 
be inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2001); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The lay statements and testimony describing the symptoms of 
the veteran's hearing loss are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent criteria, in this case, that pertaining to 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  See 38 C.F.R. § 3.321(b).  

The Board has reviewed the pertinent lay and medical evidence 
of record.  As discussed below, the evidence does not show 
that the veteran's bilateral hearing loss presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

First, there is no evidence that the hearing loss has 
resulted in the veteran having frequent periods of 
hospitalization for related symptoms.  Review of the record 
does not show that the veteran has been hospitalized for the 
hearing loss. 

Second, as discussed below, the evidence does not show that 
there has been a marked interference with employment.  During 
a May 2004 Travel Board hearing before the undersigned at the 
RO, the veteran testified that he had not worked since a 
heart attack in 1999.  He also testified that his hearing had 
worsened since he filed his claim for service connection in 
2000.  He testified that it was hard to understand what 
people are saying, which made him try to be isolated.

During a June 2004 VA audiologic examination, the veteran 
reported that he was wearing two hearing aids, which were not 
currently working well and they were sent for repair.  The 
veteran reported no change in his audiometric history since a 
VA examination in June 2001, but he felt that his hearing was 
gradually getting worse.  After audiologic evaluation, the 
report contains a diagnosis that test results indicate a 
bilateral mild to severe sensorineural hearing loss.  No 
comments were made with respect to whether and to what extent 
the hearing loss interfered with employment.

During a January 2006 VA examination, the veteran reported 
that after service, he worked at a spinning mill for 1.5 
years and since then, he had been in the car business and not 
around noise.  After audiologic evaluation, the report 
contains a diagnosis that there was a mild to severe 
sensorineural hearing loss bilaterally.  The examiner 
concluded with remarks with respect to the veteran's 
unemployability due to his hearing loss.  The examiner noted 
that the veteran had been seen at that office on several 
occasions since 2001, and that the hearing loss seemed to be 
stable.  The examiner opined that the degree of hearing loss 
that the veteran had would not preclude his employment in 
various situations.  In this regard, the examiner noted 
generally that gainful employment may be possible if the 
state of the art amplification is used by a person with a 
hearing loss. 

As noted above, the issue of entitlement to an increased 
schedular rating is no longer before the Board; the 
adjudication here is solely as to the issue of entitlement to 
an extra-schedular rating pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1). However, although not the subject of 
this decision, it is noteworthy in the Board's decision here 
that review of the claims file records of VA audiological 
evaluations in June 2001, June 2004, and January 2006 shows 
that even now, the veteran does not meet the schedular 
criteria for assignment of a compensable disability rating.  

The medical evidence reflecting the most current condition of 
the veteran's hearing loss is contained in the most recent of 
these VA examinations, that in January 2006; which was 
subsequent to the December 2005 Board decision that denied a 
compensable rating on a schedular basis.  At the January 2006 
VA audiological evaluation, the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively, 
20, 55, 65, and 70 on the right; and 20, 55, 65, and 75 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 52 dB for the 
right ear, and 54 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in his 
right ear and 84 percent in his left ear.  Application of 
these scores to Table VI  (in 38 C.F.R. § 4.85(2005)) results 
in a Roman Numeral designations of II for the right ear and 
II in the left ear.  See 38 C.F.R. § 4.85 (2005).  This 
combination, when applied to Table VII (in 38 C.F.R. § 4.85), 
results in a zero percent evaluation for hearing impairment 
under Diagnostic Code 6100.  Id.

In summary on review of the record as discussed above, the 
Board concludes that there is nothing in these records to 
indicate that that the veteran's hearing loss condition 
represents such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  The evidence does not show that the 
hearing loss presents a disability picture resulting in a 
marked interference with employment or frequent periods of 
hospitalization.  

Regarding the question of interference with employment, the 
veteran testified in May 2004 that he had not worked since 
1999; however, he indicated that this was due to a heart 
attack that year, and there is no indication in the 
transcript that this was due to his hearing loss.  
Furthermore, most recently, during the January 2006 VA 
examination, the veteran reported that he had been in the car 
business since about 1.5 years after he left service.  This 
strongly suggests that the veteran is still employed and has 
been since approximately 1969 or 1970.  Although the veteran 
testified that his hearing had worsened since he filed his 
claim for service connection in 2000, at the conclusion of 
the most recent VA examination in January 2006, the examiner 
concluded that the hearing loss seemed to be stable.

Although the evidence shows a certain level of impairment in 
earning capacity due to the service-connected disability, 
there is no evidence that the nature and severity of these 
symptoms are beyond what is contemplated by the applicable 
schedular criteria.  Under that criteria the veteran is 
currently assigned a noncompensable rating on a schedular 
basis.  As noted above, although not the subject of this 
decision, a review of the several VA audiologic evaluations 
during the pendency of this claim confirms that the veteran 
does not even meet diagnostic criteria for assignment of a 
schedular compensable disability rating.   

Therefore based on the foregoing, the Board finds the 
evidence is against the veteran's claim that the disability 
picture presented by the service-connected bilateral hearing 
loss warrants the assignment of an increased rating on an 
extraschedular basis.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  The Board finds that the veteran's 
hearing loss does not present an exceptional or unusual 
disability picture.  There is no evidence supporting a 
finding that his hearing loss is productive of marked 
interference with employment or frequent periods of 
hospitalization, rendering impractical the application of the 
regular schedular standards.  

Thus, based on a careful analysis of the lay and medical 
evidence, the Board concludes that the veteran's bilateral 
hearing loss does not warrant entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  




ORDER

Entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


